Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claim, filed on 01/15/2021, in response to the rejection of claims 1-9, 16-19 from the non-final office action, mailed on 10/16/2020, by amending claims 1 and 16, is acknowledged and will be addressed below.

Election/Restrictions
Claims 11-15 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements, filed 11/30/2020 and 02/05/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  

The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Claim 16 recites “the carrier controller to provide a control signal within the ceramic puck of the substrate carrier” and also “wherein the carrier controller provides the control signal within the ceramic puck of the substrate carrier”. Both limitations defines same feature, thus it is respectfully requested to remove one of them, for the purpose of clear and concise form of the claim.
Appropriate correction is required.

Claim Interpretation
(1) In regards to the new term, “the substrate carrier comprising a ceramic puck” recited in Claim 1;
Note the “ceramic puck of the substrate support” is a well-known term indicating a ceramic portion close to the substrate, in other words, it forms a substrate support portion and contains electrical elements, such as an ESC electrode or heating 
Consequently, it will be examined accordingly.

(2) In regards to the “power controller” and “carrier controller” recited in Claim 1;
Applicants’ claim do not define a specific structure for the controllers. Therefore, it includes any portion that is capable of controlling operation. For instance, the controller can be a software (program) controlling the overall operation of the power supply, or can be a physical structural component, such as a switch controlling power on/off, terminal key pad for controlling power amount, or coils controlling power flow.

(3) In regards to the “power controller in a control box, the control box external to the substrate carrier” recited in Claim 1;
First, emphasized again, the applicants’ claim do not define a specific structure for the power controller.
Generally, in a substrate processing apparatus, a main controller or control box controlling overall operations of the substrate processing apparatus must be existed, and each structural component of the substrate processing apparatus is controlled by sub control portions (such as control circuit or software) of the main controller or control box. For instance, material supply control components, pressure control components, plasma power control components, temperature control components, and/or etc. is respectively controlled by a corresponding sub controller portion of main controller or control box.

This is commonly known structure of the controller, for instance, see Fig. 30 of US 5846073, and/or Figs. 1-2, [0041], [0047] of US 20120048467, hereafter ‘467.

(4) In regards to the “power interfaces” of Claim 1;
Applicants claim do not define a specific structure for the power interfaces. Because the meaning of interface includes a coupling status, a power interface also includes an interface that establishes the power connection, therefore, power lines, diodes, etc. will be considered meeting the limitation.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “data interface” in “wherein the power controller sends control signals through a data interface to the carrier controller in the substrate carrier” of Claims 1 and 16 is not clear.

For the purpose of examination, when a signal is sent, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaff et al. (US 20140154819 A1, hereafter ‘819) in view of Parkhe et al. (US 20150228513 A1, hereafter ‘513).
Regarding to Claim 1, ‘819 teaches:
Processing chamber (abstract, the claimed “An apparatus”);
Substrate support assembly 106 (Fig. 1, [0022], the claimed “comprising: a substrate carrier to carry a substrate for processing”);
A ceramic layer 204, a primary heating plate 206, an auxiliary heating layer 208 (Fig. 2, [0025]), The primary heating plate 206 can include one or more primary heaters 214 incorporated in a laminate of two electrically insulating layers 206A and 206B, The electrically insulating layers 206A, 206B can be formed of a ceramic ([0026]), and the auxiliary heating layer 208 can be ceramic ([0027], thus all the ceramic layers can be interpreted as a ceramic puck, see the claim interpretation above, the claimed “the substrate carrier comprising a ceramic puck”);

DC or AC power from an external power source (Fig. 10, [0063]), and thermal control element 216 is powered, for example, when and only when the power supply line 302 connected to the respective thermal control element 216 is connected to the high voltage side of the power source 314 (Figs. 8A-8B, [0054], the claimed “a power supply to supply power to the heating elements”);
An external processor 405 (Fig. 3 or 10, [0061], note figures show the processor 405, which is a main controller or control box, is external to the substrate support and controls the power distribution from the power supply, see also [0069], thus as discussed in the claim interpretation above, the external processor has a corresponding sub control portion, which is a power controller portion, the claimed “a power controller in a control box, the control box external to the substrate carrier”);
The processor 316 of the control circuit provides control signals to the switching devices 402 of the switching circuit so that each thermal control element 216, can be  of the control box”);
Command and control messages are communicated between the control circuit 223 of the power distribution assembly within the plasma processing chamber and a processor 405 external to the plasma processing chamber (S502) ([0069], note the signal is sent by the power controller portion of the processor, the claimed “and wherein the power controller sends control signals through a data interface to the carrier controller in the substrate carrier”);
Based on the command and control messages, the switching circuit 222 can be commanded to independently supply power to each one of the thermal control elements via one of the power supply lines ([0069]), and the switching devices 312 can connect each power supply line 302 to a power source (e.g., power supply) 314 or electrically isolate the power supply lines 302 from the power source 314… and a diode 318 can be serially connected between each thermal control element 216 and the power supply lines 302 connected thereto ([0054], note interfaces of Figs. 8A-8B and 9 establishes a power connection, see the claim interpretation above, the claimed “and a plurality of power interfaces in the ceramic puck of the substrate carrier each coupled to a heating 

‘819 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: the carrier controller to provide an optical control signal within the ceramic puck of the substrate carrier, the optical control signal to control an amount of current applied to each of the heating elements, wherein the carrier controller is coupled to the power controller of the control box, and wherein the power controller sends control signals through a data interface to the carrier controller in the substrate carrier; and a plurality of power interfaces in the ceramic puck of the substrate carrier each coupled to a heating element to receive the power from the power supply and the optical control signal from the carrier controller and to modulate the power applied to a respective coupled heating element in response to the optical control signal.

‘819 clearly teaches the processor 316 of the control circuit provides control signals to the switching devices 402 of the switching circuit so that each thermal control element 216 ([0060]). ‘819 further teaches the switching electronics board 226 can also include communication circuitry 406, such as an optical transmitter and receiver, for establishing data communication between the processor 316 and an external processor 405 (e.g., external communication device), such as a computer or other suitable control device as desired, over optical fiber 407 ([0061], note the optical transmitter and 

‘513 is analogous art in the field of substrate support assembly (title). ‘513 teaches control of the power provided to the pixel heaters may be provide through an optical signal ([0104], note the control signal to heater is an optical signal). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have established communication from the control circuit to each heater, through an optical signal, for the purpose of reducing interference from other energy, such as RF, as taught by ‘513.

Regarding to Claim 2,
‘819 teaches the processor 316 of the control circuit provides control signals to the switching devices 402 of the switching circuit so that each thermal control element 216, can be uniquely addressed to generate heat at the surface 201 of the ESC ceramic layer 204 as desired ([0060]), and to activate a respective thermal control element 216 ([0056], see also [0050] and [0054], note activating means ON status and deactivating means OFF status of the heating element, thus the activation is controlled through the power controller portion of the processor 405, the claimed “wherein the power controller commands an ON state and an OFF state for each heating element by controlling power supplied to each heating element”).


‘819 teaches the processor 316 processes the received data to determine the instantaneous current flowing through each heating zone 216 (Fig. 9, [0057], note power supply is capable of generating different power amount, such as different power current or voltage, thus different power amount is determined by “measurement”, the claimed “wherein the power supply measures a power supplied to the heating elements when the power controller controls an ON and an OFF state of a heating element to determine a power of the respective heating element”).

Regarding to Claim 4,
‘819 teaches the processor 316 of the control circuit provides control signals to the switching devices 402 of the switching circuit so that each thermal control element 216, can be uniquely addressed to generate heat at the surface 201 of the ESC ceramic layer 204 as desired ([0060], note as discussed in the claim 1 rejection above, the  processor 316 provides an optical signal, which is a digital signal by the Analog-to-Digital (ND) converter 328, to each heating element, through switching device, in order to control heating activation or adjustment, the claimed “wherein the carrier controller is coupled to each of the plurality of power interfaces, wherein the power controller provides a digital control signal to the carrier controller and wherein the carrier controller controls the power modulation of the power interface”).

Regarding to Claim 5,


Regarding to Claims 7-8,
‘819 teaches switching devices 312 connected to each of the power supply lines 302. The switching devices 312 can connect each power supply line 302 to a power source (e.g., power supply) 314 (Fig. 8B, [0054], note distribution from single source to multiple points clearly reads into a fan-out distribution, the claimed “further comprising a fan-out distributor in the carrier to receive the power from the power supply and to distribute the received power to each power interface” of Claim 7, and “wherein the power supply is coupled using a single power line to the fan-out distributor in the carrier” of Claim 8).


‘819 teaches the processor 316 processes the received data to determine the instantaneous current flowing through each heating zone 216 (Fig. 9, [0057]), and the power distribution assembly 211 monitors various parameters such as temperature, voltage, and current via sensors (S508) ([0069], note power supply is capable of generating different power amount, such as different power current or voltage, thus different power amount is determined by “measurement”, the claimed “wherein the power supply measures the voltage and current supplied to the heating elements”).

Regarding to Claim 16, ‘819 teaches:
Plasma processing chamber (abstract, the claimed “A plasma processing chamber comprising: a plasma chamber”);
The RF power is capacitively coupled between the upper showerhead electrode 104 and the lower electrode (not shown) in the substrate support assembly 106 to energize the process gas into plasma in the space between the substrate 108 and the upper showerhead electrode 104. The plasma can be used to etch device die features into layers on the substrate 108 ([0022], the claimed “a plasma source to generate a plasma containing gas ions in the plasma chamber”);
DC or AC power from an external power source (Fig. 10, [0063]), and thermal control element 216 is powered, for example, when and only when the power supply line 302 connected to the respective thermal control element 216 is connected to the high voltage side of the power source 314 (Figs. 8A-8B, [0054], the claimed “a power supply to supply power”);
in a control box”);
Substrate support assembly 106 (Fig. 1, [0022], the claimed “and a substrate carrier to carry a substrate in the chamber for processing”);
A ceramic layer 204, a primary heating plate 206, an auxiliary heating layer 208 (Fig. 2, [0025]), the primary heating plate 206 can include one or more primary heaters 214 incorporated in a laminate of two electrically insulating layers 206A and 206B, The electrically insulating layers 206A, 206B can be formed of a ceramic ([0026]), and the auxiliary heating layer 208 can be ceramic ([0027], thus all the ceramic layers can be interpreted as a ceramic puck, see the claim interpretation above, the claimed “the substrate carrier comprising a ceramic puck”);
The auxiliary heating layer 208 can include multiple independently controlled thermal control elements 216 embedded therein. Fine tuning of the surface temperature profile established by the primary heating plate 206 can be provided by the thermal control elements 216 ([0027]), and the thermal control elements 216 can include an array of heaters operable to tune a spatial temperature profile on the semiconductor substrate support surface. In an exemplary embodiment, the heater array can include at least 49 local temperature elements, such as, resistance heaters arranged in any suitable geometric array or pattern (Fig. 2, [0027], the claimed “the substrate carrier 
The processor 316 of the control circuit provides control signals to the switching devices 402 of the switching circuit so that each thermal control element 216, can be uniquely addressed to generate heat at the surface 201 of the ESC ceramic layer 204 as desired ([0060], the claimed “a carrier controller in the substrate carrier, the carrier controller to provide a control signal within the ceramic puck of the substrate carrier, the control signal to control an amount of current applied to each of the heating elements”);
Based on the command and control messages, the switching circuit 222 can be commanded to independently supply power to each one of the thermal control elements via one of the power supply lines ([0069]), and the switching devices 312 can connect each power supply line 302 to a power source (e.g., power supply) 314 or electrically isolate the power supply lines 302 from the power source 314… and a diode 318 can be serially connected between each thermal control element 216 and the power supply lines 302 connected thereto ([0054], note again the process 316 provides a control signal to the switching device 402, and the switching devices provides a control signal to the heating elements. Further note interfaces of Figs. 8A-8B and 9 establishes a power connection, see the claim interpretation above, the claimed “and a plurality of power interfaces in the ceramic puck of the substrate carrier and each coupled to a heating element to receive the power from the power supply and the control signal from the carrier controller and to modulate the power applied to a respective coupled heating carrier controller provides the control signal within the ceramic puck of the substrate carrier”);
Command and control messages are communicated between the control circuit 223 of the power distribution assembly within the plasma processing chamber and a processor 405 external to the plasma processing chamber (S502) ([0069], note Figs. 3 and 10 shows the control circuit including processor 316 is coupled to the external processor 405, thus the control circuit would have been coupled to the power controller portion of the external processor 405 and the signal is sent by the power controller portion of the processor, the claimed “wherein the carrier controller is coupled to the power controller of the control box, wherein the power controller sends control signals through a data interface to the carrier controller in the substrate carrier, and wherein the control box is external to the substrate carrier”).

‘819 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: the carrier controller to provide an optical control signal within the ceramic puck of the substrate carrier, the control signal to control an amount of current applied to each of the heating elements, and a plurality of power interfaces in the ceramic puck of the substrate carrier and each coupled to a heating element to receive the power from the power supply and the optical control signal from the carrier controller and to modulate the power applied to a respective coupled heating element in response to the optical control signal, wherein the carrier controller provides the optical control signal within the ceramic puck of the substrate carrier.



Regarding to Claim 17,
‘819 teaches the control circuit 223 communicates with an external device, such as a processor or computer outside of the plasma processing chamber, for command and control of the power distribution and switching circuits ([0035], note display and/or keyboard of the computer is a terminal, the claimed “further comprising a terminal coupled to the power controller to control the operation of the power interfaces”).

Regarding to Claim 18,
‘819 teaches switching devices 312 connected to each of the power supply lines 302. The switching devices 312 can connect each power supply line 302 to a power source (e.g., power supply) 314 (Fig. 8B, [0054], note distribution from single source to multiple points clearly reads into a fan-out distribution, the claimed “wherein the carrier further comprises a fan-out distributor to receive the power from the power supply and distribute the received power to each power interface”).

Regarding to Claim 19,
‘819 teaches to activate a respective thermal control element 216, the control circuit 223 calculates a duty cycle for each thermal control element 216 based on a setpoint temperature of the thermal control element 216, and each heater zone may .

Claim 6, and alternatively Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over ‘819 and ‘513, as being applied to Claim 5 rejection above, further in view of Norton et al. (US 7612311 B2, hereafter ‘311) and Weaver (US 5846073, hereafter ‘073).
Regarding to Claim 6,
‘819 teaches communication circuitry 406, such as an optical transmitter and receiver, for establishing data communication, over optical fiber 407 ([0061]), and to activate a respective thermal control element 216, the control circuit 223 calculates a duty cycle for each thermal control element 216 based on a setpoint temperature of the thermal control element 216, and each heater zone may have a different temperature setpoint and therefore require a different power duty cycle ([0056], note the duty cycle generates a signal for ON and OFF status of the heating element and the duty cycle is different for different temperature setpoint, thus the signal has ON/OFF pulse, and 
‘819 teaches a diode 318 can be serially connected between each thermal control element 216 and the power supply lines 302 connected thereto ([0054], the claimed “and wherein each power interface comprises an isolator coupled to the received pulse width modulated signal”).

‘819 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: and wherein each power interface comprises an opto-isolator coupled to the received pulse width modulated signal and an amplifier and wherein the opto-isolator provides the received pulse width modulated signal to the amplifier to control the amplifier.



‘073 is analogous art in the field of processing vessel (title). ‘073 teaches provides a signal to the optical isolator 373. The optical isolator in response to the signal drives the firing circuit which amplifies the output signal from the optical isolator to a pulse of sufficient amplitude to trigger (lines 53-57 of col. 29).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted PWM signal generation, into the control circuit of ‘819, and also further to have adopted an optical isolator and an amplifier that amplifies the output signal from the optical isolator, for the purpose of providing a pulse of sufficient amplitude for energizing the electric heater responsive to the PWM signal trigger, as taught by ‘311.

.

Response to Arguments
Applicants’ arguments filed on 01/15/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that Applicant understands ‘819 an arrangement where both a power distribution circuit and a control circuit/switching circuit are included in a same distribution board of substrate support assembly. Thus, Applicant does not understand ‘819 as disclosing an apparatus including a carrier controller in a substrate carrier where the carrier controller is coupled to a power controller in a control box that is external to the substrate carrier let alone disclosing such a, external power controller that sends control signals through a data interface to the carrier controller in the substrate carrier, as is required by Applicant's claims, see page 10.
This argument is found not persuasive.
The examiner maintains ‘819 clearly teaches the feature, as discussed in the claim 1 rejection above.
Emphasized again, as discussed in the claim interpretation above, when a substrate processing apparatus of a prior art provides power, the main controller would have a corresponding sub controller portion controlling the power, which is a power controller portion. This is commonly known structure of the controller, for instance, see 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718